DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is based on the 16/358,818 application filed 03/20/2019.  Examiner acknowledges the reply filed 02/22/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an expander that is configured to reduce a temperature of the therapeutic fluid” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
In this case, the term “an expander that is configured to reduce a temperature of the therapeutic fluid” will be interpreted to be an expansion valve.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12, 18, and all claims depending therefrom (as applicable) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the following limitations are unclear for the following reasons:
The limitation “the proximal end of the introducer” (line 4) lacks antecedent basis. Specifically, the limitation “a proximal end” is recited in line 2 but it is not clear what proximal end is being referred to. 
The limitation “a constricted section” is unclear because the claim does not clearly point out what structure is considered to be not constricted relative to the 
Regarding claim 12, the following limitations are unclear for the following reasons:
It is not clear whether the limitation “an introduction port” (lines 4-5) is a positively recited claim element. Specifically, it is not clear whether the introduction port is part of the second section, or part of the supply of therapeutic elements (it is understood that the supply of therapeutic elements is not a positively recited structural element, thus, if the introduction port is part of such supply then the port is also not positively recited). For the purpose of examination, the introduction port will be interpreted to be part of the medical device.
The term “a constricted section” (line 8) is indefinite for the same reason described above with respect to claim 1 and will be interpreted in the same manner.
The limitation “such that the therapeutic elements are drawn into the introducer by way of a Venturi effect created by the flow of the therapeutic fluid through the constricted section” (lines 8-10) is unclear because it is not known whether this limitation is a functional or intended use recitation (i.e., reciting the intended use of the introduction port, constricted section or therapeutic elements), or a structural recitation (i.e., the therapeutic elements are drawn into the introducer by way of a Venturi effect in the final product of the medical device). For the purpose of examination it will be interpreted that the limitation recites an intended use of the medical device.
Further, the limitation of “the flow of the therapeutic fluid” (line 10) lacks antecedent basis in the claim, because the claim has not previously recited that the 
Regarding claim 18, the term “a constricted section” (line 4) is indefinite for the same reason described above with respect to claim 1 and will be interpreted in the same manner.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wach et al (U.S. Pat. 8,152,755 B1, hereinafter “Wach”) in view of Boyden et al (U.S. Pub. 2010/0111854, hereinafter “Boyden ‘854”).
Regarding claim 1, Wach discloses a medical device (illustrated in Fig. 6 as an introducer 10 attached to syringes) comprising: 
an introducer 10 (Fig. 6) extending from a proximal end to a distal end of the introducer; 
a first section, e.g., 44 and/or 54 (Fig. 6) configured to connect to a supply of therapeutic fluid (located within syringe 56; Fig. 6), the first section disposed adjacent to the proximal end of the introducer;
a second section (illustrated in Fig. 12 as element G) configured to connect to a supply of therapeutic elements “T” (i.e., the supply of “T” is within syringe 33 and connects to the section G illustrated in Fig. 12), the second section spaced distally from the first section and disposed adjacent to a constricted section 34 of the introducer (i.e., 
wherein the therapeutic elements “T” are drawn into the introducer by way of suction created by a flow of the therapeutic fluid through the introducer (see col. 6, lines 48- 61; the syringe 56 is plunged to release therapeutic fluid into a lumen 18 and the fluid then experiences a Venturi effect causing a reduction in fluid pressure; the reduction in pressure then pulls or draws therapeutic elements “T” (within transport space 32) through the plurality of internal passageways 34 and into the outer lumen 18 for patient delivery).
It is noted that Wach does not appear to disclose that the medical device comprises an expander configured to reduce a temperature of the therapeutic fluid.
However, an expander was known at the time of the invention. For instance, Boyden ‘854 discloses a medical device comprising a freezing mechanism for lowering a temperature of a therapeutic fluid, in the form of an expansion valve (para [0717]).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the freezing mechanism 22465 of Boyden ‘511 to be an expansion valve as it was known at the time of the invention that an expansion valve was a standard refrigeration component (see Boyden ‘854 at para [0717]) for making a frozen medical composition with a reasonable expectation of success, as desired for ablating the uterine tissue.
Regarding claim 2, it is noted that the claimed medical device does not positively require a therapeutic fluid, but rather, requires “a first section configured to connect to a 
Regarding claims 3-7, it is noted that the claimed medical device does not positively require therapeutic elements, but rather, requires “a second section configured to connect to a supply of therapeutic elements”, which is an intended use of the first section that does not appear to impart a meaningful structural limitation to the “second section” (other than having generic structure enabling it to connect to an unspecified supply of therapeutic elements). In this case, the medical device has the second section that can connect to a variety of supplies via a needle, which is understood to be able to connect to a supply of elements such as powder, metal balls, a biodegradable polymer matrix, or a supply to release the agent after it is implanted.
Regarding claim 8, Wach discloses that the first section is located proximal to the section (i.e., as illustrated in the figures, the first section is at the distal end of the introducer and the second section is at the proximal end). 
Regarding claim 10, it is noted that the claimed medical device does not positively require therapeutic elements, but rather, requires “a second section configured to connect to a supply of therapeutic elements”, which is an intended use of the first section that does not appear to impart a meaningful structural limitation to the “second section” (other than having generic structure enabling it to connect to an 
Regarding claim 12, Wach discloses a medical device (illustrated in Fig. 6 as an introducer 10 attached to syringes) comprising: 
an introducer 10 (Fig. 6);
a first section, e.g., 44 and/or 54 (Fig. 6) configured to connect to a supply of therapeutic fluid (located within syringe 56; Fig. 6), the first section disposed adjacent to the proximal end of the introducer;
a second section (illustrated in Fig. 12 as element G) configured to connect to a supply of therapeutic elements “T” (i.e., the supply of “T” is within syringe 33 and connects to the section G illustrated in Fig. 12) at an introduction port (such as port 114; Fig. 10);
wherein the introduction port is in fluid communication with a constricted section of the introducer such that the therapeutic elements are drawn into the introducer by way of a Venturi effect created by the flow of the therapeutic fluid through the constricted section (i.e., internal passageways 34 create a constricted area relative to the transport space, through which fluid flows from transport space 32 into the outer lumen 18 for patient delivery; see col. 6, lines 48-61; the syringe 56 is plunged to release therapeutic fluid into a lumen 18 and the fluid then experiences a Venturi effect causing a reduction in fluid pressure; the reduction in pressure then pulls or draws 
It is noted that Wach does not appear to disclose that the medical device comprises an expander located between the first section and the second section, the expander configured to lower a temperature of the therapeutic fluid. 
However, an expander was known at the time of the invention. For instance, Boyden ‘854 discloses a medical device comprising a freezing mechanism for lowering a temperature of a therapeutic fluid, in the form of an expansion valve (para [0717]).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the freezing mechanism 22465 of Boyden ‘511 to be an expansion valve as it was known at the time of the invention that an expansion valve was a standard refrigeration component (see Boyden ‘854 at para [0717]) for making a frozen medical composition with a reasonable expectation of success, as desired for ablating the uterine tissue.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wach et al (U.S. Pat. 8,152,755 B1) in view of Boyden et al (U.S. Pub. 2010/0111854 A1), further in view of Boyden et al (U.S. Pub. 2014/0200511 A1, hereinafter “Boyden ‘511”).
Regarding claim 11, it is noted that the combination of Wach and Boyden ‘854 does not appear to disclose that the expander is located between the first section and the second section.
Boyden ‘511 discloses a medical device comprising:

first section configured to connect to a canister of therapeutic fluid (such as a portion of body 22405 comprising a channel 22401 holding a fluid; see para [0795]); and a freezing mechanism 22465 (Fig. 221, 224) to cool the therapeutic fluid located downstream of the first section but upstream of a second section, e.g., administration means 22451 where therapeutic elements are located.
A skilled artisan would have found it obvious at the time of the invention to modify the device of Wach and Boyden ‘854 according to the teaching in Boyden ‘511, in order to cool the therapeutic fluid before it is administered to the patient.

Claims 12-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boyden ‘511 (U.S. Pub. 2014/0200511 A1) in view of Boyden ‘854 (U.S. Pub. 2010/0111854 A1), further in view of Wach et al (U.S. Pat. 8,152,755 B1).
Regarding claim 12, Boyden ‘511 discloses a medical device comprising:
an introducer (see Fig. 221); and
first section configured to connect to a canister of therapeutic fluid (such as a portion of body 22405 comprising a channel 22401 holding a fluid; see para [0795]).
Boyden ‘511 does not appear to disclose an expander. Instead, Boyden ‘511 discloses a freezing mechanism 22465 (Fig. 221) to cool the therapeutic fluid.
However, an expander was known at the time of the invention. For instance, Boyden ‘854 discloses a medical device comprising a freezing mechanism for lowering a temperature of a therapeutic fluid, in the form of an expansion valve (para [0717]).

Further, Boyden ‘511 discloses a second section (inlet connected to 22115; Fig. 221) that is configured to connect to a supply of therapeutic elements (such as the supply of the composition 22175; see para [0713]) at an introduction port (i.e., the junction where the supply connects to the second section); wherein the therapeutic elements are drawn into the introducer by way of a Venturi effect, but does not appear to disclose that the venture effect is created by the flow of the therapeutic fluid through a constricted section in fluid communication with the introduction port.
Wach discloses a medical device comprising: an introducer 10 (Fig. 6); a first section, e.g., 44 and/or 54 (Fig. 6) configured to connect to a supply of therapeutic fluid (located within syringe 56; Fig. 6); a second section (illustrated in Fig. 12 as element G) configured to connect to a supply of therapeutic elements “T” (i.e., the supply of “T” is within syringe 33 and connects to the section G illustrated in Fig. 12); wherein the therapeutic elements “T” are drawn into the introducer by way of suction created by a flow of the therapeutic fluid through the introducer (see col. 6, lines 48- 61; the syringe 56 is plunged to release therapeutic fluid into a lumen 18 and the fluid then experiences a Venturi effect causing a reduction in fluid pressure; the reduction in pressure then pulls or draws therapeutic elements “T” (within transport space 32) through the plurality of internal passageways 34 and into the fluid of the outer lumen 18 for patient delivery).

Regarding claim 13, it is noted that the claimed medical device does not positively require a therapeutic fluid, but rather, requires “a first section configured to connect to a canister of therapeutic fluid”, which is an intended use of the first section that does not appear to impart a meaningful structural limitation to the “first section” (other than having structure enabling it to connect to an unspecified canister of therapeutic fluid). In this case, the combination, which teaches a variety of known refrigerant or cooling devices including an expansion valve, would be understood to be used with a number of different appropriate gases including nitric oxide.
Regarding claim 14, it is noted that the combination of Boyden ‘511, Boyden ‘854 and Wach does not appear to explicitly disclose the temperature of the therapeutic fluid being reduced to -20 degrees Celsius.
However, Boyden ‘511 teaches that it may be desirable to cool a particle to a very low temperature, for instance, to increase the degree of penetration of the particle into biological tissue (see para [0349]); doing so would appear to require cooling the coolant (therapeutic) fluid accordingly. In the absence of Applicant’s disclosure that the specifically claimed value of -20 degrees Celsius solves a stated problem or is critical to the invention, a skilled artisan would have found it obvious at the time of the invention to 
Regarding claims 16-17, it is noted that the claimed medical device does not positively require therapeutic elements, but rather, requires “a second section configured to connect to a supply of therapeutic elements”, which is an intended use of the first section that does not appear to impart a meaningful structural limitation to the “second section” (other than having generic structure enabling it to connect to an unspecified supply of therapeutic elements). In this case, the medical device has the second section that can connect to a variety of supplies via a needle, which is understood to be able to connect to a supply of elements such as powder, metal balls, a biodegradable polymer matrix, or a supply to release the agent after it is implanted.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Boyden ‘511 (U.S. Pub. 2014/0200511 A1) in view of Boyden ‘854 (U.S. Pub. 2010/0111854 A1).
Regarding claim 12, Boyden ‘511 discloses a medical device comprising:
an introducer (see Fig. 221); and
first section configured to connect to a canister of therapeutic fluid (such as a portion of body 22405 comprising a channel 22401 holding a fluid; see para [0795]).
It is noted that Boyden ‘511 does not appear to disclose a second section configured to connect to a supply of therapeutic elements at an introduction port, and wherein the introduction port is in fluid communication with a constricted section of the introducer such that the therapeutic elements are drawn into the introducer by way 
Wach discloses a medical device comprising: an introducer 10 (Fig. 6); a first section, e.g., 44 and/or 54 (Fig. 6) configured to connect to a supply of therapeutic fluid (located within syringe 56; Fig. 6); a second section (illustrated in Fig. 12 as element G) configured to connect to a supply of therapeutic elements “T” (i.e., the supply of “T” is within syringe 33 and connects to the section G illustrated in Fig. 12); wherein the therapeutic elements “T” are drawn into the introducer by way of suction created by a flow of the therapeutic fluid through the introducer (see col. 6, lines 48- 61; the syringe 56 is plunged to release therapeutic fluid into a lumen 18 and the fluid then experiences a Venturi effect causing a reduction in fluid pressure; the reduction in pressure then pulls or draws therapeutic elements “T” (within transport space 32) through the plurality of internal passageways 34 and into the fluid of the outer lumen 18 for patient delivery).
A skilled artisan would have found it obvious to modify the invention of Boyden ‘511 according to the teaching in Wach, in order to provide to the tissue site a mixed composition of two therapeutic fluids in a highly controlled manner (see Wach at Abstract).
It is noted that Boyden ‘511 in view of Wach does not appear to disclose an expander located between the first section and the second section. Instead, Boyden ‘511 discloses a freezing mechanism 22465 (Fig. 221) to cool the therapeutic fluid.
However, an expander was known at the time of the invention. For instance, Boyden ‘854 discloses a medical device comprising a freezing mechanism for lowering a temperature of a therapeutic fluid, in the form of an expansion valve (para [0717]).

Regarding claim 13, it is noted that the claimed medical device does not positively require a therapeutic fluid, but rather, requires “a first section configured to connect to a canister of therapeutic fluid”, which is an intended use of the first section that does not appear to impart a meaningful structural limitation to the “first section” (other than having structure enabling it to connect to an unspecified canister of therapeutic fluid). In this case, the combination, which teaches a variety of known refrigerant or cooling devices including an expansion valve, would be understood to be used with a number of different appropriate gases including nitric oxide.
Regarding claim 14, it is noted that the combination of Boyden ‘511 and Boyden ‘854 does not appear to explicitly disclose the temperature of the therapeutic fluid being reduced to -20 degrees Celsius.
However, Boyden ‘511 teaches that it may be desirable to cool a particle to a very low temperature, for instance, to increase the degree of penetration of the particle into biological tissue (see para [0349]); doing so would appear to require cooling the coolant (therapeutic) fluid accordingly. In the absence of Applicant’s disclosure that the specifically claimed value of -20 degrees Celsius solves a stated problem or is critical to the invention, a skilled artisan would have found it obvious at the time of the invention to .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shikhman et al (U.S. Pub. 2018/0133446 A1, hereinafter “Shikhman”) in view of Wach et al (U.S. Pat. 8,152,755 B1).
Regarding claim 18, Shikhman discloses a method comprising: 
directing a flow of therapeutic fluid through an introducer lumen, e.g., 38a (Fig. 3) into a uterus;
and embedding the therapeutic elements into a wall defining the uterus (see para [0013]; the therapeutic agent may be a chemical agent for endometrial ablation which is known to embed into the wall of the uterus).
It is noted that Shikhman does not appear to disclose introducing therapeutic elements into the flow of the therapeutic fluid at a constricted section of the introducer lumen to create a mixture including the therapeutic fluid and the therapeutic elements.
Wach discloses a medical device comprising: an introducer 10 (Fig. 6); a first section, e.g., 44 and/or 54 (Fig. 6) configured to connect to a supply of therapeutic fluid (located within syringe 56; Fig. 6); a second section (illustrated in Fig. 12 as element G) configured to connect to a supply of therapeutic elements “T” (i.e., the supply of “T” is within syringe 33 and connects to the section G illustrated in Fig. 12); wherein the therapeutic elements “T” are drawn into the introducer by way of suction created by a flow of the therapeutic fluid through the introducer (see col. 6, lines 48- 61; the syringe 56 is plunged to release therapeutic fluid into a lumen 18 and the fluid then experiences 
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Shikhman, in order to carry out the step of introducing therapeutic elements into the flow of the therapeutic fluid at a constricted section of the introducer lumen to create a mixture including the therapeutic fluid and the therapeutic elements, as taught in Wach, in order to provide to the tissue site a mixed composition of two therapeutic fluids in a highly controlled manner (see Wach at Abstract).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shikhman (U.S. Pub. 2018/0133446 A1) in view of Wach et al (U.S. Pat. 8,152,755 B1), further in view of Kovalcheck (U.S. Pat. 6,270,494, hereinafter “Kovalcheck”).
Regarding claim 19, Shikhman in view of Wach does not appear to disclose the method reducing a temperature of a therapeutic fluid (interpreted to be the therapeutic fluid recited in claim 18).
Kovalcheck discloses a cryosurgical probe in which a therapeutic fluid, such as a gas, is reduced in temperature using a Joule-Thomson refrigeration system (i.e., the system expands a high pressure therapeutic gas through an expansion element which incorporates a flow restriction, or Venturi section; see col. 1, lines 24-40; col. 3, lines 49-60).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Shikhman in view of Wach according to the teaching in Kovalcheck, in . 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shikhman (U.S. Pub. 2018/0133446 A1) in view of Wach et al (U.S. Pat. 8,152,755 B1), further in view of Boyden ‘511 (U.S. Pub. 2014/0200511 A1).
Regarding claim 20, it is noted that Shikhman in view of Wach does not appear to disclose reducing a temperature of the therapeutic elements. However, Boyden ‘511 teaches that it may be desirable to cool a particle to a very low temperature, for instance, to increase the degree of penetration of the particle into biological tissue (see para [0349]). Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device so that the therapeutic elements are reduced in temperature, as may be desired to cool the therapeutic element before it penetrates the therapeutic element into the biological tissue (such as for use in a cryogenic procedure where low temperatures applied to the tissue are desired; see Shikhman at para [0009]). 

Response to Arguments
Applicant's arguments filed 02/22/2020 have been fully considered.
The argument regarding the claim objection (pg. 5) has been considered. The objection has been withdrawn.
The argument regarding the claim rejections under 35 U.S.C. 112 (pgs. 5-6) has been considered. The rejections have been withdrawn. Examiner notes that new 
The argument regarding the claim rejections under 35 U.S.C. 102 (pgs. 6-10) has been considered. The rejections under this section have been withdrawn. However, a new ground of rejection has been made under 35 U.S.C. 103 as necessitated by the claim amendments.
The argument regarding the claim rejections under 35 U.S.C. 103 (pgs. 10-12) has been considered. A new ground of rejection has been made under 35 U.S.C. 103 as necessitated by the claim amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        04/27/2021